IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00127-CR

                           EX PARTE STEVE PARKER



                           From the 19th District Court
                            McLennan County, Texas
                            Trial Court No. 2010-735-1


                          MEMORANDUM OPINION


      Steve Parker attempts to appeal the trial court’s denial of a writ of habeas corpus.

By letter, the Clerk notified Parker that this appeal was subject to being dismissed for

want of jurisdiction because there was no signed order from which to appeal. See TEX.

R. APP. P. 22.62(a)(1). Parker was further warned that the appeal would be dismissed

unless, within 21 days of the date of the letter, a response was filed showing grounds

for continuing the appeal. Parker has not provided us with a signed order but has

provided us with a motion to dismiss.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 12, 2010
Do not publish
[CR25]




Ex parte Parker                            Page 2